Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a mechanical frequency upconverter for use in acoustic tracking system, has low-frequency membranes in which oscillation at first frequency causes high-frequency membranes to oscillate at second frequency, which is higher than first frequency. The independent claims 1 and 11, identifies a uniquely distinct feature of: wherein oscillation of the low-frequency membrane at a first frequency causes the high frequency membrane to oscillate at a second frequency, which is higher than the first frequency, and wherein the low-frequency membrane and the high-frequency membrane form one single surface of the cavity.” The independent claim 17, identifies a uniquely distinct feature of “….wherein the low-frequency membrane is a permanent magnet or a permanent magnet is affixed to the low-frequency membrane, a high frequency membrane coupled to the body and arranged adjacent to the cavity, wherein the high-frequency membrane comprises a magnetic metal, and wherein the low frequency membrane and the high-frequency membrane form one single surface of the cavity..”  The closest prior art to Kulah (US7579757) teaches cantilever beam (or array of beams 45 as shown in FIG. 4b) which has a higher resonance frequency, and supports one or more coils 46 for electromagnetic power generation, and a magnetic tip 47 that is attracted to the magnet 43 when in close proximity to the magnet 43. As the diaphragm 41 resonates in response to external vibration, it gets closer to the cantilever(s) 45 located beneath it. The distance between them is adjusted such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651